Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 0:18cv62325

 GRIFFIN LEE,
 individually and on behalf of all
 others similarly situated,

          Plaintiff,

 v.

 F.H. CANN & ASSOCIATES, Inc.,

          Defendants.

 ______________________________________/

                            CLASS ACTION COMPLAINT SEEKING
                       INJUNCTIVE RELIEF AND STATUTORY DAMAGES

          On behalf of the putative class Plaintiff GRIFFIN LEE (“Plaintiff”), alleges violations of

 the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). In short, Defendant

 F.H. CANN & ASSOCIATES, Inc. (“FHC”) has dispatched thousands of consumer debt collection

 letters to Florida consumers without first obtaining a license1 to collect consumer debts in the State

 of Florida as mandated by § 559.553 of the Florida Consumer Collection Practices Act

 (“FCCPA”).

          1.      On March 30, 2010, the Eleventh Circuit unequivocally pronounced that the failure

 to register oneself in the State of Florida as a “Consumer Collection Agency” constitutes a valid

 basis for an alleged violation of the FDCPA. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185

 (11th Cir. March 30, 2010) (“We therefore hold that a violation of the FCCPA for failure to register


 1
     The FCCPA utilizes the word register and/or registration. The term license and/or licensure
     utilized throughout this entire filing is intended to convey the same meaning as the FCCPA’s use
     of the term register and/or registration in Fla. Stat. § 559.553.
                                                   1
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 2 of 9



 may, in fact, support a federal cause of action under Section 1692e(5) of the FDCPA for

 threatening to take an action it could not legally taken.”).

         2.      Plaintiff maintains that FHC’s actions are both illegal and unconscionable. See Fla.

 Stat. § 559.785 (stating that it is a criminal misdemeanor for “any person not exempt from

 registering to engage in collecting consumer debts in this state without first registering.”).

         3.      With respect to the “Congressional findings and declaration of purpose” portion of

 the FDCPA, The United States Congress has declared:

                 (a) Abusive practices

                 There is abundant evidence of the use of abusive, deceptive, and
                 unfair debt collection practices by many debt collectors. Abusive
                 debt collection practices contribute to the number of personal
                 bankruptcies, to marital instability, to the loss of jobs, and to
                 invasions of individual privacy.

                 (b) Inadequacy of laws

                 Existing laws and procedures for redressing these injuries are
                 inadequate to protect consumers.

 15 U.S.C. § 1692.

                                       JURISDICTION AND VENUE

         4.      This Court has jurisdiction for all counts under 28 U.S.C. §§ 1331, 1337, 1367 and

 15 U.S.C. § 1692k.

         5.      Venue in this District is proper because Plaintiff resides here and Defendant does

 business in this District.

                                               PARTIES

         6.      Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         7.      FHC is a Massachusetts corporation, with its principal place of business located in
                                                    2
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 3 of 9



 North Anover, Massachusetts.

        8.         FHC engages in interstate commerce by regularly using telephone and mail in a

 business whose principal purpose is the collection of debts.

        9.         At all times material, FHC has been a corporation subject to the FCCPA. See, e.g.,

 Cook v. Blazer Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App. 1976) (citing Fla. Stat.

 §1.01(3)).

                                      FACTUAL ALLEGATIONS

        10.        The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

 primarily for personal, family, or household purposes.

        11.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 §1692a (5); Fla. Stat. §559.55(6).

        12.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C

 §1692a(3).

        13.        FHC is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 §1692a (6); Fla. Stat. §559.55(7).

        14.        On a date better known by FHC, it began attempting collect the Consumer Debt

 from Plaintiff.

        15.        On or about June 28, 2018, FHC sent a collection letter to Plaintiff (the “Collection

 Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter is attached

 hereto as Exhibit “A.”

        16.        The Collection Letter constitutes “collection activity” within the meaning of

 §559.715 of the FCCPA.

        17.        At no time has FHC had the legal authority to collect, neither directly nor indirectly,

                                                      3
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 4 of 9



 any consumer debt in the State of Florida.

        18.     FHC’s collection activities against Plaintiff constituted a criminal misdemeanor

 under Florida law. See, Fla. Stat. § 559.785.

        19.     Florida law specifically and unequivocally states: [a]fter January 1, 1994, no

 person shall engage in business in this state as a consumer collection agency or continue to do

 business in this state as a consumer collection agency without first registering in accordance with

 this part, and thereafter maintaining a valid registration. Fla. Stat. § 559.553(1).

        20.     The FCCPA defines “consumer collection agency” as “any debt collector or

 business entity engaged in the business of soliciting consumer debts for collection or of collecting

 consumer debts, which debt collector or business is not expressly exempted as set forth in s.

 559.553(4).” Fla. Stat. § 559.55(7).

        21.     FHC is a “consumer collection agency” as defined by the FCCPA because it is a

 debt collector and collects consumer debts through the mail from Florida consumers.

        22.     The FCCPA regulates debt collectors “who use [] any instrumentality of commerce

 within this state, whether initiated from within or outside this state, in any business the principal

 purpose of which is the collection of debts, or who regularly collects or attempts to collect, directly

 or indirectly, debts owed or due or asserted to be owed or due another.” Fla. Stat. 559.55(6); see

 also, Collins v. Erin Capital Management, LLC, 290 F.R.D. 689, 701 (S.D. Fla. Mar 21, 2013)

 (order certifying FDCPA class action consisting of “(i) all persons (ii) whom were the subject of

 collection activity from Erin Capital (iii) in an attempt to collect a debt incurred for personal,

 family, or household purposes (iv) who incurred actual damages in the form of direct, indirect,

 voluntary, or involuntary payment arising from or attributable to Erin Capital's collection efforts

 (v) during the one year period prior to the filing of the original writ of garnishment in this action

                                                   4
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 5 of 9



 through the date of certification.” (emphasis added)).

         23.      Pursuant to Fla. Stat. 559.553(1) and 559.55(7), FHC was required to be licensed

 as a consumer collection agency by the State of Florida.

         24.      Since the Eleventh Circuit’s holding in LeBlanc, at least two Judges in the Southern

 District of Florida have ruled that collection activity by an unlicensed debt collector violates the

 FDCPA. See Balthazor v. Security Credit Services, LLC, 2012 WL 171097, *3 (S.D. Fla., Jan. 20,

 2012) (Cohn, J.); Collins v. Erin Capital Management, LLC, Case No. 1:12-cv-22839-CMA (S.D.

 Fla. 2013) (Altonaga, J.) (Order dated Oct. 28, 2013).

         25.      Based upon an online license search last conducted on September 28, 2018 at the

 website maintained by the Florida Office of Financial Regulation, FHC has never been licensed to

 collect consumer debts in the State of Florida.2

         26.      Plaintiff maintains that FHC’s unlicensed collection activity is unlawful; Plaintiff

 has filed the instant lawsuit alleging that any and all of FHC’s debt collection activities taken

 against the Plaintiffs and members of the class were in direct violation of the FDCPA and/or

 Florida law.

         27.      Defendant FHC knew or should have known that it was not licensed as a Consumer

 Collection Agency, yet Defendant never disclosed to any consumer that it was in fact a crime for

 FHC to directly or indirectly collect upon the Consumer Debt.

         28.      The FDCPA has been construed by Federal Courts as a strict liability statute that is

 to be construed liberally so as to effectuate its remedial purpose. Russell v. Equifax A.R.S., 74

 F.3d 30, 33 (2d Cir. 1996).




 2
  Several variations of “F.H Cann & Associates” was searched. Plaintiff notes that Defendant is licensed to collect
 commercial debts under a separate part of the Florida Statutes.
                                                         5
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 6 of 9



           29.   Any potential bona fide error defense which relies upon FHC’ mistaken

 interpretation of the legal duties imposed upon them by the FDCPA would fail as a matter of law.

 Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A., 130 S.Ct. 1605, 176 L. Ed. 2d 519

 (2010).

                                 CLASS ACTION ALLEGATIONS

           30.   This action is brought on behalf of the following class:

 The Unlicensed Debt Collection Class:

                 (i) all persons in the State of Florida (ii) who were sent a letter (iii)
                 between June 28, 2017 and June 28, 2018 (iv) from Defendant (v)
                 in an attempt to collect a debt incurred for personal, family, or
                 household purposes, (vi) while Defendant was not licensed to collect
                 debt in Florida.

           31.   Plaintiff alleges on information and belief that the class is so numerous that joinder

 of all members is impracticable because Defendant have dispatched thousands of identical dunning

 letters to members of the class attempting to collect consumer debts.

 A.        EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

           32.   Common questions of law and fact exist to the class and predominate over any

 issues involving only individual class members.

           33.   With respect to the Unlicensed Debt Collection Class:

                 (a)     The factual issues common to the class is whether members received a

                         collection letter from Defendant, in an attempt to collect a consumer debt,

                         within the class period; and

                 (b)     The principal legal issue of the Class is whether Defendant violated the

                         FDCPA when it attempted to collect debts from members of the class

                         without first obtaining a debt collection license.

                                                    6
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 7 of 9



    34.          Excluded from the class are Defendant’s agents and employees, Plaintiff’s

    attorneys and their employees, the Judge to whom this action is assigned, and any member of

    the Judge’s staff and immediate family.

    B. TYPICALITY

        35.     Plaintiff’s claims are typical of the claims of each class member and are based on
 the same facts and legal theories.

    C. ADEQUACY

          36.    Plaintiff is an adequate representative for the Class.

          37.    Plaintiff will fairly and adequately protect the interests of the Class.

          38.    Plaintiff has retained counsel experienced in handling actions involving unlawful

 practices under the FDCPA and consumer-based class actions. Neither Plaintiff nor Plaintiff’s

 counsel have any interests which might cause them to not vigorously pursue this action.

          D.     PREDOMINANCE AND SUPERIORITY

       39.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil
 Procedure is also appropriate in that:

          (a)            The questions of law or fact common to the members of the class

            predominate over any questions affecting an individual member.

          (b)            A class action is superior to other available methods for the fair and

            efficient adjudication of the controversy. Certification of a classes under Rule 23(b)(2)

            of the Federal Rules of Civil Procedure is also appropriate, in that, Defendant have

            acted on grounds generally applicable to the class thereby making appropriate

            declaratory relief with respect to the class as a whole. Plaintiff requests certification of

            a hybrid class under Rule 23(b)(3) for monetary damages and to Rule 23(b)(2) for

            injunctive and equitable relief.


                                                     7
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 8 of 9



                                       COUNT I.
                       VIOLATION OF THE FDCPA, 15 U.S.C. § 1692e et seq.

         40.     Plaintiff incorporates the preceding Factual Allegations.

         41.     Under Count I, FHC is liable to Plaintiff for its attempt to collect debts while

 unlicensed.

         42.     FHC’s failure to obtain a consumer debt collection license as mandated by Florida

 Statutes § 559.553, while actively engaging in debt collection in the State of Florida, violated 15

 U.S.C § 1692e and e(10) because attempting to collect a debt while not licensed as required by

 Florida law is a false, deceptive, and misleading practice.

         43.     FHC’s failure to obtain a consumer debt collection license as mandated by Florida

 Statutes § 559.553, while actively engaging in debt collection in the State of Florida, violated 15

 U.S.C § 1692e(2)(A) because attempting to collect a debt and/or actually collecting a debt while

 not licensed as required by Florida law constitutes a false representation of the character and legal

 status of the debt.

         44.     FHC’s failure to obtain a consumer debt collection license as mandated by Florida

 Statutes § 559.553, while actively engaging in debt collection in the State of Florida, violated 15

 U.S.C § 1692e(5) because attempting to collect a debt and/or actually collecting a debt while not

 licensed as required by Florida law and claiming that it may collect money from a consumer is a

 threat to take action that cannot legally be taken. Moreover, actually collecting a debt while not

 licensed is also in violation of 15 U.S.C § 1692e(5).

                 WHEREFORE, Plaintiff, individually and on behalf of the Unlicensed Debt

 Collection Class, request that the Court enter an order certifying the described Class and judgment

 in favor of Plaintiff and Class and against Defendant for:

         (1)     Statutory damages, as provided under 15 U.S.C. § 1692k(a)(2)(B);
                                                  8
Case 0:18-cv-62325-PCH Document 1 Entered on FLSD Docket 09/29/2018 Page 9 of 9




       (2)    Attorney’s fees, litigation expenses and costs of the instant suit, as provided under

       15 U.S.C. § 1692k(a)(3); and such other or further relief as the Court deems proper.

                                DEMAND FOR JURY TRIAL

       45.    Plaintiff respectfully demands a trial by jury on all issues so triable.

       DATED: September 29, 2018

                                                 Respectfully Submitted,

                                                  /s/ Jibrael S. Hindi                        .
                                                 JIBRAEL S. HINDI, ESQ.
                                                 Florida Bar No.: 118259
                                                 E-mail:      jibrael@jibraellaw.com
                                                 THE LAW OFFICES OF JIBRAEL S. HINDI
                                                 110 SE 6th Street, Suite 1744
                                                 Fort Lauderdale, Florida 33301
                                                 Phone:       954-907-1136
                                                 Fax:         855-529-9540




                                                 9
